                                                         FILED ELECTRONICALLY

SCOTT A. KRONLAND (SBN CA171693) (pro hac vice)
P. CASEY PITTS (SBN CA262463) (pro hac vice)
ALTSHULER BERZON LLP
177 Post Street, Suite 300
San Francisco, CA 94108
Telephone: (415) 421-7151
Facsimile: (415) 362-8064
E-mail:      skronland@altber.com
             cpitts@altber.com

Attorneys for Defendant SEIU Local 668

                    UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA
                           HARRISBURG DIVISION
BETHANY LASPINA,                                     CASE NO.: 3:18-CV-02018-MEM
                  Plaintiff,
                                                    DEFENDANT SEIU LOCAL 668’S
            v.                                      MOTION TO DISMISS SECOND
                                                    AMENDED COMPLAINT
SEIU PENNSYLVANIA STATE
COUNCIL; SEIU LOCAL 668; SEIU                        Hon. Malachy E. Mannion
HEALTHCARE PA; SEIU LOCAL 32BJ;
PENNSYLVANIA JOINT BOARD OF
WORKERS UNITED; LACKAWANNA                           Complaint Filed:      Oct. 18, 2018
COUNTY LIBRARY SYSTEM;                               Trial Date:           Not set.
SCRANTON PUBLIC LIBRARY,
                  Defendants.




                  SEIU Local 668’s Motion to Dismiss, #3:18-cv-02018-MEM
      Defendant Service Employees International Union, Local 668 (“Local 668”),
by its undersigned counsel, respectfully moves the Court to dismiss the claims
against Local 668 set forth in plaintiff’s Second Amended Complaint pursuant to
Fed. R. Civ. P. 12(b)(1) and 12(b)(6). As explained in Local 668’s accompanying
memorandum of points and authorities, plaintiff’s claims for relief in Count 1 on
behalf of former fair share fee payers and on behalf of union members who
purportedly joined the union because of the fair share fee requirement must be
dismissed for lack of jurisdiction under Rule 12(b)(1) because plaintiff lacks
standing to pursue those claims; plaintiff’s claim for relief in Count 1 based on her
purported misunderstanding regarding her right to refrain from joining the union
must be dismissed for failure to state a claim under Rule 12(b)(6); Count 2 must be
dismissed for lack of jurisdiction under Rule 12(b)(1) because plaintiff has already
received all of the relief potentially available on that claim; and Count 3 must be
dismissed for lack of jurisdiction under Rule 12(b)(1) because plaintiff lacks
standing to pursue the included claims. Local 668’s motion is based upon this
motion; the accompanying memorandum of points and authorities, proposed order,
and Declaration of Claudia Lukert; such further pleadings as may be filed in
connection with this motion; and the complete files and records of the Court in this
matter.
      The undersigned counsel certifies, pursuant to Middle District Local Rule
7.1, that Local 668 has sought plaintiff’s concurrence in this motion, which has
been denied.

Date: February 11, 2019                    Respectfully Submitted,
                                                  /s/P. Casey Pitts
                                               P. Casey Pitts (CA262463)

                                           SCOTT A. KRONLAND (pro hac vice)
                                           P. CASEY PITTS (pro hac vice)
                                           ALTSHULER BERZON LLP
                                                  1
                    SEIU Local 668’s Motion to Dismiss, #3:18-cv-02018-MEM
                       177 Post Street, Suite 300
                       San Francisco, CA 94108
                       Telephone: (415) 421-7151
                       Facsimile: (415) 362-8064
                       E-mail:      skronland@altber.com
                                    cpitts@altber.com

                       Attorneys for Defendant SEIU Local 668




                              2
SEIU Local 668’s Motion to Dismiss, #3:18-cv-02018-MEM
